Citation Nr: 0511150	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-02 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for revocation of the forfeiture of entitlement to 
Department of Veterans Affairs (VA) benefits previously 
declared against the claimant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Daughter


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had recognized service with the Commonwealth Army 
of the Philippines in the service of the Armed Forces of the 
United States until his death in May 1942.  The appellant was 
married to him at the time of his death.  

When this matter was last before the Board of Veterans 
Appeals (the Board) in December 2003, it was remanded to of 
the Department of Veterans Affairs (VA), Manila, Philippines, 
Regional Office (RO) for further development as to the issue 
of whether the requisite new and material evidence had been 
received to reopen a previously denied claim for the 
revocation of the forfeiture of entitlement to VA benefits 
that had been declared against the appellant.  

Following the completion of that development, the RO issued a 
supplemental statement of the case in December 2004.  The 
case was returned to the Board and is ready for further 
appellate review.  

As set out below, the issue of whether new and material 
evidence has been received to reopen a claim of revocation of 
the forfeiture of entitlement to VA benefits previously 
declared against the claimant will be resolved in the 
appellant's favor.  Given that result, it has been determined 
that additional development will be required regarding the 
underlying issue of the revocation of the forfeiture of 
entitlement to VA benefits.  

This issue is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claim addressed in this 
decision, and requested all relevant evidence designated by 
the appellant. 

2.  In March 1974, the Director of Compensation & Pension 
(C&P) Service determined that the appellant had forfeited her 
right to VA benefits under the provisions of 38 U.S.C. § 
3503(a); currently 38 U.S.C.A. § 6103(a).  

3.  VA notified the appellant of the decision and of her 
rights to appeal.  The appellant did not timely file a notice 
of disagreement to the March 1974 decision.  

4.  The March 1974 decision of the C & P to invoke a 
forfeiture of VA benefits against the appellant found that 
pursuant to establishing her claim for VA death benefits, the 
appellant knowingly and intentionally made materially false 
and fraudulent statements as to whether she had been living 
in a husband-wife relationship with a man, by affirming under 
oath that she had ceased living in such a relationship in 
1962, when the evidence established otherwise beyond a 
reasonable doubt. 

5.  The evidence submitted since the March 1974 decision 
includes additional records relating to the marriage of the 
appellant's ostensible husband, G.M., including G.M.'s Death 
Registration Certificate, testimony from the daughter of the 
appellant, affidavits from individuals who purported to be 
familiar with the relationship of the appellant and G.M., and 
statements from the appellant, herself, in support of the 
claim.

6.  Assuming its credibility, the evidence submitted 
subsequent to the March 1974 decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  That evidence is 
probative of whether the appellant had submitted materially 
false and fraudulent statements and evidence to VA with 
respect to the nature and length of her ostensible marital 
relationship with G.M


CONCLUSIONS OF LAW

1.  The March 1974 decision that declared the appellant's 
forfeiture of entitlement to VA benefits is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence to reopen the claim for 
revocation of the forfeiture of the appellant's rights to VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) has been received; the claim is reopened.  38 U.S.C.A. 
§§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2004); Trilles v. West, 13 Vet. App. 314 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  38 C.F.R. § 3.159.

The Board, however, is satisfied that all necessary 
development pertaining to the issue of whether new and 
material evidence has been submitted to reopen a claim of 
revocation of the forfeiture of entitlement to VA benefits 
previously declared against the claimant has been properly 
undertaken.  

The Board is confident in this assessment because the 
evidence as presently constituted is sufficient in 
establishing a full grant of the benefit which is the subject 
of the current appellate review.  Therefore, any outstanding 
development not already conducted by VA is without prejudice; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to further delay resolution of this aspect of the 
claim.  Bernard, supra.

Factual Background

The record reflects that, in May 1946, the appellant was 
awarded entitlement to death pension as the veteran's 
surviving spouse.

Thereafter, in March 1949, the RO received a letter from an 
individual, who claimed that the appellant was living in a 
marital relationship with another man, G.M.  

The RO subsequently undertook a field investigation, in which 
testimony was obtained from several acquaintances and 
relatives of the appellant, as well as several members of the 
local community.  During the course of this investigation, it 
was determined that the veteran's death was service 
connected, and that death compensation could be awarded based 
upon the veteran's death.  

In a November 1952 Memorandum Decision, the Solicitor in the 
Office of the Assistant Administrator of Claims of the United 
States determined that the conduct of the appellant and G.M. 
living together for a number of years appeared to be an 
ostensibly married relationship.  It was concluded that the 
appellant could no longer be recognized as the veteran's 
unremarried widow for the purpose of receiving VA benefits.  
In July 1955, the General Counsel confirmed the opinion of 
the Solicitor that the appellant could not be recognized as 
the veteran's widow as of any date subsequent to March 23, 
1949.  

In October 1966, the appellant filed a claim for restoration 
of her VA death benefits.  Several field investigations were 
subsequently undertaken in order to determine whether the 
appellant was still living with G.M. in a husband and wife 
relationship.

In the pursuit of her claim, the appellant referred to what 
had at the time been recently enacted legislation that had 
removed the bar to VA benefits in the case of remarried 
widows upon the termination of their remarriage through death 
or divorce.  The appellant asserted that her circumstances 
were consistent with the new legislation in that her 
ostensible marital relationship with G.M. had terminated, and 
that VA benefits could be granted to her under such 
circumstances, effective January 1, 1971, the effective date 
of the new law.

As alluded to immediately above, several field investigations 
were conducted throughout the next several years.  Following 
these investigations, in November 1972, the RO issued an 
administrative decision, in which it determined that the 
appellant had presented false and fraudulent evidence in 
support of her claim.  In reaching this conclusion, the RO 
noted that, in a January 1971 statement, and in testimony 
submitted to questions from the field examiner in September 
1972, the appellant had declared that she had separated from 
G.M. in 1962, and that she was residing in the house of his 
brothers and sisters.  The RO found, however, that the 
evidence consisting of affidavits from individuals who were 
familiar with the appellant and G.M. clearly established that 
the ostensible marital relationship between the appellant and 
G.M. had continued before and after January 1971 to the 
present.  Based on the aforementioned evidence, the RO 
concluded that the appellant had furnished false and 
fraudulent evidence in support of her claim.  For this 
reason, the RO recommended that her case be presented to the 
Director of the Compensation and Pension Service for 
forfeiture consideration.

In a letter dated in May 1973, the RO advised the appellant 
that her case was being presented to the Director of the 
Compensation and Pension Service for forfeiture 
consideration.  The RO explained to the appellant the bases 
of the charges against her, and of her rights in challenging 
these charges.  The record reflects that the appellant did 
not respond to this letter.

In a letter dated in March 1974, the Director of the 
Compensation and Pension Service informed the appellant that 
a decision had been made that she had forfeited all rights to 
benefits under the laws administered by VA.  The Director 
noted that there was a considerable amount of evidence that 
had been obtained, including the testimony of a number of 
people who were well acquainted with the appellant and had 
considerable knowledge of her personal circumstances, 
establishing that the appellant had been living in a husband-
wife relationship with G.M. before and after January 1, 1971, 
and that they continued to live as such at the present time.  
The Director's letter explained that it had been established 
beyond a reasonable doubt that she had knowingly and 
intentionally presented materially false and fraudulent 
statements to VA in an attempt to support her claim for death 
benefits.  

The record shows that additional correspondence was received 
from the appellant through the years, that included 
affidavits and statements from her, alleging that she had not 
presented false statements, and that she was no longer living 
with G.M. as his wife.  In addition, the appellant submitted 
a Certificate of Death certifying as to the death of G.M. in 
July 1975.  

In terms of supporting affidavits, the appellant submitted a 
Joint Affidavit from ETZ and RRP, purported members of the 
local police, dated in January 1979.  This Joint Affidavit 
attested to the effect that the appellant and G.M. were 
separated in 1962 and did not see each other except for once 
in 1968 until his death.  The affidavit further attested that 
the Field Examiner who conducted the Field Examination in 
1972 interviewed only those neighbors who were hostile and 
biased against the appellant.  

A second Affidavit, dated in July 1980 was submitted by LSA, 
a first cousin of the veteran, who attested that the 
appellant and G.M. were separated in 1962 and did not see 
each until the death of G.M. in 1975.  The affidavit further 
attested that the neighbors who testified against the 
appellant had ulterior motives.

A third Affidavit, dated in July 1980 was submitted by ENM, a 
Public School Principal teacher, who attested that the 
appellant and G.M. were separated in 1962 and did not live 
together thereafter.  The affidavit further attested that the 
neighbors who testified against the appellant before the 
Field Examiner were disgruntled because of personal envy, and 
provided a frame-up against the appellant.

Although there is an indication in the claims file that the 
appellant's request to revoke her forfeiture may have been 
adjudicated by the RO at some point in 1982, the actual 
documentation of such readjudication is not of record.  

Thereafter, in December 1999, the appellant through her 
daughter, submitted a statement requesting that she be 
considered for entitlement to VA benefits as the surviving 
spouse of the veteran.  She noted that she had previously 
been denied such benefits, but she requested restoration on 
the basis that G.M. was now dead.

In a June 2000 letter, the RO advised the appellant that she 
had previously forfeited all rights to benefits under laws 
administered by VA.  The RO explained that, even if G.M. were 
now deceased, that would not alter the fact that she had 
committed fraud by previously submitting false evidence 
regarding the nature of their relationship.  

The appellant and her daughter testified before a hearing 
officer at the RO in March 2001.  In the course of the 
hearing, the appellant's daughter was asked whether the 
appellant had lived with G.M. from 1962 until his death.  The 
appellant's daughter testified that from 1962 until his 
death, G.M. was living with his child, but when he died, the 
wake was done in the appellant's house.

Thereafter, in June 2001, the appellant submitted a Notice of 
Disagreement regarding the RO's decision, asserting that 
because of the death of G.M., her compensation benefits 
should be reinstated.  She reiterated this assertion in her 
Substantive Appeal submitted in January 2002.



Analysis

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In March 1974, the RO determined that the appellant had 
forfeited all right to benefits under the laws administered 
by VA because she had knowingly and intentionally presented 
materially false and fraudulent statements in an attempt to 
support her claim for death benefits.  Because the appellant 
did not express disagreement with this decision within one 
year of receiving notification, the Board finds that the 
March 1974 decision became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

Thereafter, in December 1999, the appellant filed a claim for 
reinstatement of her entitlement to VA benefits as the 
surviving spouse of the veteran.  The RO denied the 
appellant's claim in June 2000 on the basis that she had 
previously forfeited all rights to benefits under laws 
administered by VA by deliberately presenting false and 
fraudulent evidence in order to obtain benefits.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the CAVC held the 
Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.

Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim for 
revocation of her forfeiture of VA benefits without regard to 
the new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
appellant has submitted new and material evidence to reopen 
her claim for revocation of her forfeiture of VA benefits.  
In the March 1974 decision, the RO found that a forfeiture 
was warranted because the appellant had submitted false and 
fraudulent evidence in support of a claim for VA benefits.

The RO based this conclusion upon numerous inconsistent 
statements made by the appellant, including an admission that 
she had purposely lied on at least one occasion regarding her 
living situation with G.M., as well as the testimony of 
numerous individuals acquainted with the appellant, who all 
confirmed that she had been living with G.M. in a 
relationship similar to that of a husband and wife.  Since 
attempting to reopen her claim, the appellant has submitted 
her own rather inconsistent assertions that she did not 
reside with G.M. after 1962.  These statements were not 
compelling because of their inconsistency.  Notwithstanding, 
there was also received in support of the veteran's claim the 
testimony of her daughter at the March 2001 hearing, as well 
as the earlier affidavits dated in 1979 and 1980 from at 
least four individuals who had reportedly known her and G.M. 
for several decades.

The Board finds that the affidavit submitted by the appellant 
from the four individuals who had reportedly known her makes 
two points, both of which were material to the ultimate 
decision to impose a forfeiture of benefits upon the 
appellant.  First, the four individuals claim to have known 
the appellant and G.M. prior to the March 1974 decision, and 
that the two did not appear to be living together as husband 
and wife after 1962.  Second, the four individuals apparently 
claim that the testimony against the appellant that resulted 
in the finding that she had submitted false and fraudulent 
statements were provided during the field investigations by 
those who were biased against the appellant.  The Board 
further finds that the testimony offered by the appellant's 
daughter was also material to the critical fact of whether 
the appellant was lying in 1972 when she asserted that she 
had not lived with G.M. after 1962.  

Critical to the analysis of the affidavit in question, it is 
important to note that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) 
the CAVC held that the prior holdings in Justus and Evans 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.

The individuals in the affidavit assert that the appellant 
and G.M. were not living together after 1962, and even though 
the 1962 forfeiture decision was based upon the testimony of 
the numerous individuals who stated that the appellant was 
living with G.M. after 1962, and the contradictory nature of 
the appellant's own testimony, in order to reject these new 
1979 and 1980 affidavits (and for that matter, the 2001 
testimony offered by the appellant's daughter) they must be 
weighed against that contrasting evidence.  

Without that comparison, it would be difficult to conclude 
that the affidavits and hearing testimony in question do not 
bear upon the specific matter under consideration, namely, 
whether the appellant submitted fraudulent statements in 
support of her claim in 1972.

Secondly, in the affidavits, the four individuals also claim 
that the individuals who presented testimony in support of 
the March 1974 forfeiture were biased against the appellant.  
Although it is a bare assertion, these sworn statements are 
on their face material to the questions of why so many 
individuals testified against the appellant. 

As noted above, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of a case, even where it would not be 
enough to convince the Board to grant a claim.

In essence, the only way to dispose of this documentary and 
oral evidence either for or against the appellant's claim is 
to make a determination as to its credibility.  In doing so, 
the evidence must be scrutinized or weighed against all of 
the other evidence of record.  As such, it must be considered 
in order to fairly decide the appellant's claim.  

By definition, therefore, the newly submitted affidavit 
evidence is new and material and fulfills the requisite for 
the reopening of the appellant's claim.  This is not to 
concede that the evidence is preponderating or even 
persuasive in favor of the appellant in the ultimate 
determination of whether a forfeiture of VA benefits should 
continue to be imposed upon the appellant.  For the purpose 
of reopening the claim, however, it is deemed credible and 
must be considered.  Its ultimate credibility can only be 
weighed upon de novo review of all of the evidence, both new 
and old.  

The Board has considered the impact of the CAVC's holding in 
Trilles v. West, 13 Vet. App. 314, 322 (2000).  In that case, 
the CAVC at least facially relaxed the standard of review for 
revocation of forfeiture claims, by holding that a 
declaration of forfeiture may be revoked upon the presentment 
of new and material evidence; although the authors of the 
majority opinion characterized the standard otherwise, 
observing "that a new and material evidence standard is not 
necessarily a light burden to meet; indeed, it is difficult 
to perceive of any evidence that would 'bear directly and 
substantially upon the specific matter' (38 C.F.R. § 3.156(a) 
(1999)) other than evidence exculpatory of the claimant's 
misdeeds or evidence showing VA fraud in the original 
decision."  Trilles, at 332.

As discussed in detail above, the Board has reviewed the 
appellant's claim under the standard for determining whether 
new and material evidence has been submitted, and concluded 
that, assuming its credibility, the evidence submitted by the 
appellant bears directly and substantially upon the specific 
matter under consideration.


Accordingly, the Board finds that new and material evidence 
has been received, and the claim for revocation of the 
forfeiture of entitlement to VA benefits previously declared 
against the claimant is reopened.  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim for revocation of the forfeiture of 
entitlement to VA benefits previously declared against her, 
the appeal is granted to that extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

As noted above, the issue previously before the Board was 
whether the revocation of the forfeiture of entitlement to VA 
benefits previously declared against the claimant could be 
reopened on the basis of the receipt of new and material 
evidence.  Given that the appellant's claim has been reopened 
and the issue has thus been modified, the Board observes that 
additional due process requirements are applicable as they 
pertain to the enactment of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002) and 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
VBA AMC.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied with 
respect to the claim of revocation of the 
forfeiture of entitlement to VA benefits 
previously declared against the claimant, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent, 
as directed below.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim and inform her whether she or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  She should be 
specifically asked to provide any 
evidence in her possession that pertains 
to the claim.

3.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of revocation of 
the forfeiture of entitlement to VA 
benefits previously declared against the 
claimant on a de novo basis.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the VBA AMC.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


